Exhibit 10.3
 
SNOTARATOR, LLC
2591 Dallas Parkway, Suite 102
Frisco, Texas 75034


May 15, 2015
 


 


 
SMSA Ballinger Acquisition Corp.
2591 Dallas Parkway, Suite 102
Frisco, Texas 75034


 
Re:
Extension of Termination Date



Dear Madam or Sir:
 
Please be advised that the purpose of this letter is to evidence the willingness
of the undersigned to extend the term of that certain Distributor Agreement,
dated August 1, 2013, by and between the undersigned and SMSA Ballinger
Acquisition Corp. (the “Agreement”), to May 15, 2017. Except as to the extension
of the term of the Agreement, this letter shall not be deemed a modification of
any other term or provision of the Agreement.


Please acknowledge your agreement with and understanding of the forgoing by
executing this letter in the space below.
 
 

 
Regards,


/s/ Orsolya Peresztegi


Orsolya Peresztegi. President

 
 


 

 
ACKNOWKEDGED AND ACCEPTED this 15th day of
May 2015 by SMSA Ballinger Acquisition Corp:
 
 
 
 
 
By: /s/ Orsolya Peresztegi, President

 






 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 